
	
		II
		111th CONGRESS
		2d Session
		S. 3052
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 1, 2010
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To address the establishment and
		  maintenance of the Systemic Resolution Fund of the Federal Deposit Insurance
		  Corporation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ending Taxpayer Bailouts by Making
			 Wall Street Pay Act of 2010.
		2.DefinitionsIn this Act—
			(1)the term Corporation means the
			 Federal Deposit Insurance Corporation;
			(2)the term Fund means the
			 Systemic Resolution Fund established under this Act;
			(3)the terms financial company
			 and covered financial company have the same meanings as in section
			 2 of the Restoring American Financial Stability Act of 2010; and
			(4)the term off-balance-sheet
			 activity includes—
				(A)any contractual arrangement to which an
			 unconsolidated entity is a party, under which the registrant has—
					(i)any obligation under certain guarantee
			 contracts;
					(ii)a retained or contingent interest in assets
			 transferred to an unconsolidated entity or similar arrangement that serves as
			 credit, liquidity, or market risk support to that entity for such
			 assets;
					(iii)any obligation under certain derivative
			 instruments; and
					(iv)any obligation under a material variable
			 interest held by the registrant in an unconsolidated entity that provides
			 financing, liquidity, market risk, or credit risk support to the registrant, or
			 engages in leasing, hedging, or research and development services with the
			 registrant; and
					(B)transactions that are or involve—
					(i)direct credit substitutes, in which a bank
			 substitutes its own credit for a third party, including standby letters of
			 credit;
					(ii)irrevocable letters of credit that
			 guarantee repayment of commercial paper or tax-exempt securities;
					(iii)risk participations in bankers'
			 acceptances;
					(iv)sale and repurchase agreements;
					(v)asset sales with recourse against the
			 seller;
					(vi)interest rate swaps;
					(vii)credit swaps;
					(viii)commodity contracts;
					(ix)forward contracts;
					(x)securities contracts;
					(xi)lease obligations, including obligations
			 from synthetic leases;
					(xii)obligations existing in an investment
			 accounted for by the equity method;
					(xiii)obligations arising from structured
			 investment vehicles; and
					(xiv)such other activities or transactions as
			 the Agency may, by rule, define.
					3.Systemic resolution fund
			(a)EstablishmentThere is established the Systemic
			 Resolution Fund, which the Corporation shall—
				(1)maintain and administer;
				(2)use to facilitate the resolution of a
			 covered financial company, as provided in subsection (b), or take such other
			 actions as are authorized for the Corporation; and
				(3)invest in accordance with section 13(a) of
			 the Federal Deposit Insurance Act.
				(b)Uses of the fundThe Fund shall be available to the
			 Corporation for use with respect to a covered financial company—
				(1)to cover the costs incurred by the
			 Corporation, including as receiver, in exercising its rights, authorities, and
			 powers and fulfilling its obligations and responsibilities;
				(2)to repay initial capitalization
			 appropriations under this section; and
				(3)to cover the costs of systemic
			 stabilization purposes.
				(c)ProhibitionsNotwithstanding any other provision of law
			 amounts in the Fund may not be used to convert or maintain a financial company
			 that is insolvent or in receivership, except to the extent necessary to insure
			 systemic stabilization in the resolution of such financial company.
			(d)Deposits to the fundAll amounts assessed against a financial
			 company under this section shall be deposited into the Fund.
			4.Assessments
			(a)Minimum size of the fundThe Corporation shall, by rule, establish
			 the minimum size of the Fund, consistent with subsections (a) and (b), but
			 amounts maintained in the Fund shall in no case exceed an amount equal to 1
			 percent of the gross domestic product of the United States.
			(b)Assessments To maintain fundThe Corporation shall impose assessments on
			 financial companies in such amounts and in such manner, and subject to such
			 terms and conditions as the Corporation, by regulation, determines are
			 necessary for the amount in the Fund to be maintained at not less than the
			 minimum size established pursuant to subsection (a).
			(c)Assessments To replenish the
			 fundIf the Fund falls below
			 the minimum size established pursuant to subsection (a) the Corporation shall
			 impose assessments on financial companies, in such amounts and such manner, and
			 subject to consideration of the factors set forth in subsection (e), as are
			 necessary for the Fund to meet or exceed the minimum size established pursuant
			 to subsection (a) before the end of the 8-year period beginning on the date on
			 which the Fund first fell below the minimum amount (or such longer period as
			 the Corporation may determine to be necessary due to extraordinary
			 circumstances).
			(d)Minimum assessment thresholdThe Corporation may not impose an
			 assessment under this subsection on any financial company that the Corporation
			 determines does not pose a systemic risk to the United States financial
			 system.
			(e)Reallocation requiredThe Corporation shall, by rule, establish a
			 mechanism whereby the systemic risk regulator reallocates the assessments for
			 the fund annually among all the systemically risky financial companies, to
			 include the authority to refund contributions, as necessary or appropriate in
			 the determination of the Corporation.
			(f)Factors for considerationIn taking actions and making determinations
			 under this subsection, the Corporation shall seek to prevent sharp swings in
			 the assessment rates for financial companies, and shall take into
			 account—
				(1)the actual or expected risk of losses to
			 the Fund;
				(2)economic conditions generally affecting
			 financial companies, so as to allow assessments and the Fund to increase during
			 more favorable conditions and to decrease during less favorable economic
			 conditions;
				(3)any assessments imposed on a financial
			 company or a subsidiary or affiliate of a financial company that is—
					(A)an insured depository institution, subject
			 to assessments under section 7 or 13(c)(4)(G) of the Federal Deposit Insurance
			 Act;
					(B)a member of the Securities Investor
			 Protection Corporation, subject to assessments under section 4 of the
			 Securities Investor Protection Act of 1970; or
					(C)an insurance company, subject to
			 assessments pursuant to applicable State law to cover (or reimburse payments
			 made to cover) the costs of the rehabilitation, liquidation, or other State
			 insolvency proceeding with respect to one or more insurance companies;
					(4)the risks presented by the financial
			 company to the financial system and the extent to which the financial company
			 has, or likely would, benefit from the resolution of a financial
			 company;
				(5)any off-balance-sheet activities of the
			 financial company; and
				(6)such other factors as the Corporation may
			 determine to be appropriate.
				(g)Permissible distinctions for
			 assessmentsIn establishing
			 the assessment system for the Fund, the Corporation, by regulation, may
			 differentiate among financial companies based on size, complexity of operations
			 or organization, relationships, transactions, direct or indirect activities,
			 and any other factors that the Corporation may deem appropriate.
			(h)Initial capitalizationThere are authorized to be appropriated to
			 the Secretary, for fiscal years 2010 and 2011, such sums as may be necessary to
			 initially capitalize the Fund in accordance with this section.
			
